Title: From John Adams to Samuel Cooper, 30 May 1776
From: Adams, John
To: Cooper, Samuel


     
      My dear sir
      
       May 30th: 1776
      
     
     Yours of the 20th. was handed me by the last Post. I congratulate you upon the first modern Election, on the last Wednesday in May of Councellors as at the first. I could not avoid indulging myself Yesterday, in Imagination with my Friends in Boston, upon an Occasion So joyfull. I presume you must have had a very solemn and ceremonious Election, and wish that no Interruption may ever hereafter take Place, like that of the last year.
     You have given me great Pleasure by your Account of the Spirit and Activity of our People, their Skill and success in fortifying the Town and Harbour: But there are several Things Still wanting, in my Judgment. I never shall be happy, untill every unfriendly Flagg is driven out of sight, and the Light House Island Georges and Lovells Islands, and the East End of Long Island are secured. Fire Ships and Rafts, will be of no service without Something to cover and protect them from the Boats of the Men of War. Gallies are the best Engines in the World for this Purpose. Coll. Quincy, has the best Idea of these Gallies, of any Man I know. I believe he has a perfect Idea of the Turkish, and Venetian Gallies. Some of these are large as British Men of War, but some are Small. (I sincerely wish, that at this Time he was a Member of one or the other House, because his Knowledge and Zeal, would be usefull. This however is none of my Concern. But his Knowledge in naval, and marine Affairs is not exceeded by any Man I know.) Gallies might be built, and armed with heavy Cannon 36 or 42 Pounders, which would drive away, a Ship of almost any Size, Number of Guns or Weight of Metal. The dexterity of our People in Sea Matters must produce great Things, if it had any Person to guide it, and stimulate it. A Kind of dodging Indian Fight might be maintained, among the Islands in our Harbour, between such Gallies and the Men of War.
     Whether you have any Person, Sufficiently acquainted with the Composition of those Combustibles, which are usually put into Fire Ships and Rafts I dont know. If you have not, it would be worth while to send some one here to inquire and learn. At least let me know it, and altho I have a demand upon me for an Hour, when I have a Minute to Spare, yet I will be at the Pains, tho I neglect other Things of informing myself as well as I can here, and send you what I learn.
     We are making the best Provision We can, for the Defence of America. I believe We shall make Provision for 70,000 Men in the three Departments the Northern, including Canada—the middle—and the Southern. The Die is cast. We must all be Soldiers, and fight pro Aris et Focis. I hope there is not a Gentleman in the Massachusetts Bay, not even in the Town of Boston, who thinks himself too good to take his Firelock and his Spade. Such imminent Dangers level all Distinctions. You must before now, have seen Some important Resolutions of this Congress, as well as of Separate Colonies—before many Weeks you will see more.
     
      Remember me with every sentiment of Friendship and Respect to all who deserve well of their Country. These are all my Friends, and I have, and will have no other. I am &c.
     
     
      P.S. Gallies to be used merely in Boston Harbour, the less they are the better, provided they are large and Strong enough to sustain the Weight of the Gun and the Shock of the Explosion. The Gallies first built in Delaware River, were too large to be handy and too small, to live and work in a Sea. We are building two of a different Construction. They are to carry two large Guns in the Stern and two in front and five or six 3 Pounders on each side, besides swivells. They are built to put to sea, live and fight in a swell or Storm. They are narrow but almost 100 feet long.
     
    